DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 8/03/21.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 8/03/21 and 1/05/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin (US PGPub 2020/0119012, hereinafter referred to as “Rubin” IDS reference).
Rubin discloses the semiconductor method as claimed.  See figures 1-9 and corresponding text, where Rubin teaches, in claim 1, a method of forming a semiconductor device, comprising: 
forming a first layer stack (L1) on a first wafer (102); (figure 1; [0021-0026])  
forming a second layer stack (L2) on a second wafer (200); (figures 1 and 6; [0021-0026], [0051])
attaching the first wafer (102) to the second wafer (200) via a bonding layer (110) disposed between the first layer stack and the second layer stack; (figure 1; [0025-0026])
uncovering the first layer stack, the first layer stack being uncovered along an uncovered side of the first layer stack opposite a bonded side of the first layer stack, the bonded side of the first layer stack being proximal to the bonding layer; (figures 3 and 4; [0029-0031])
forming, at least partially, a first transistor device  from the first layer stack; (figures 3 and 4; [0029-0031])

attaching a first carrier wafer (200) to the uncovered side of the first layer stack; (figures 5 and 6; [0032-0052])
uncovering the second layer stack, the second layer stack being uncovered along an uncovered side of the second layer stack opposite a bonded side of the second layer stack, the bonded side of the second layer stack being proximal to the bonding layer; (figures 5 and 6; [0032-0052])
forming, at least partially, a second transistor device from the second layer stack; and performing a first thermal process on the first transistor device and the second transistor device. (figures 7-9; [0053-0055])

Rubin teaches, in claim 2, further comprising performing additional formation steps on the first transistor device and the second transistor device. (figures 7-9; [0053-0055])
Rubin teaches, in claim 3, further comprising performing a second thermal process on the first transistor device and the second transistor device. (figures 5 and 6; [0032-0052])
Rubin teaches, in claim 4, wherein the first thermal process is performed at a processing temperature greater than a processing temperature of the second thermal process. (figures 5 and 6; [0032-0052])
Rubin teaches, in claim 5, further comprising repeating the steps of attaching a carrier wafer to a target transistor device; (figures 5 and 6; [0032-0052])
uncovering an untargeted transistor device opposite the target transistor device; and performing additional formation steps on the target transistor device. (figures 7-9; [0053-0055])
Rubin teaches, in claim 6, further comprising upon the target transistor device and the untargeted transistor device reaching a same formation step, performing additional thermal processes on the target transistor device and the untargeted transistor device. (figures 7-9; [0053-0055])
Rubin teaches, in claim 7, wherein forming the first transistor device includes forming a PMOS device, and forming the second transistor device includes forming a NMOS device. ([0024])
Rubin teaches, in claim 8, further comprising connecting the PMOS device and the NMOS device to form a complementary field effect transistor.([0024])
Rubin teaches, in claim 9, wherein uncovering the first layer stack further comprises removing material from a second side of the first wafer opposite the first side of the first wafer to uncover the first layer stack. (figures 7-9; [0053-0055])
Rubin teaches, in claim 10, wherein uncovering the second layer stack further comprises removing material from a second side of the second wafer opposite the first side of the second wafer to uncover the second layer stack. (figures 7-9; [0053-0055])
Rubin teaches, in claim 11, wherein attaching the first carrier wafer to the uncovered side of the first layer stack further comprises filling the uncovered first layer stack with a dielectric fill; forming a bonding dielectric on the dielectric fill; and attaching the first carrier wafer to the bonding dielectric. (figures 3 and 4; [0029-0031])
Rubin teaches, in claim 12, wherein the bonding layer comprises a bonding dielectric material. (figure 1; [0025-0026])
Rubin teaches, in claim 13, wherein the first layer stack includes an etch-stop layer disposed between the first layer stack and the first wafer, and the second layer stack includes the etch-stop layer disposed between the second layer stack and the second wafer. (figures 3 and 4; [0029-0031])
Rubin teaches, in claim 14, wherein uncovering the first layer stack further comprises etching the first wafer until reaching the etch-stop layer, and selectively etching the etch-stop layer. (figures 3 and 4; [0029-0031])
Rubin teaches, in claim 15, wherein a material of the first wafer and the second wafer is bulk silicon, and uncovering the first layer stack and the second layer stack further comprises removing the bulk silicon material from each wafer to access the respective layer stack. (figures 3 and 4; [0029-0031])

Rubin teaches, in claim 16, a method of forming a complementary field effect transistor (CFET) device, comprising: 
forming a first layer stack on a first wafer; (figure 1; [0021-0026])
 forming a second layer stack on a second wafer; (figures 1 and 6; [0021-0026], [0051])
attaching the first wafer to the second wafer via a bonding layer disposed between the first layer stack and the second layer stack; (figure 1; [0025-0026])

stepwise accessing each layer stack from each respective side to partially form transistor devices; (figures 7-9; [0053-0055]) and 
performing a first thermal process on the partially formed transistor devices. (figures 7-9; [0053-0055])

Rubin teaches, in claim 17, wherein stepwise accessing each layer stack further comprises removing wafer material from a given respective side of the combined layer stack while an opposite side of the combined layer stack is protected. (figures 7-9; [0053-0055])
Rubin teaches, in claim 18, further comprising continuing formation of the transistor devices via alternating access to each layer stack and bonding a carrier wafer to respective sides of the combined layer stack; and performing a second thermal process on the transistor devices. (figures 7-9; [0053-0055])
Rubin teaches, in claim 19, wherein the first thermal process is performed at a processing temperature greater than a processing temperature of the second thermal process. (figures 5 and 6; [0032-0052])
Rubin teaches, in claim 20, wherein stepwise accessing each layer from each respective side to partially form transistor devices further comprises forming a PMOS device and forming a NMOS device. ([0024])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 30, 2022